 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA
10

11    ELIZABETH CARLEY,                              Case No. 2:16-cv-02227-JAD-PAL
12                      Petitioner,                  ORDER
13           v.
14    WARDEN NEVENS, et al.,
15                      Respondents.
16

17          Respondents having filed a motion for enlargement of time (first request) (ECF No. 35),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ motion for enlargement of time (first

20   request) (ECF No. 35) is GRANTED. Respondents will have through January 7, 2019, to file an

21   answer to the amended petition (ECF No. 12).

22          Dated: October 17, 2018.
            DATED:
23                                                             ______________________________
                                                               JENNIFER A. DORSEY
24                                                             United States District Judge
25

26
27

28
                                                     1
